Citation Nr: 9914122	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-18 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including as secondary to mustard gas exposure.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including as secondary to mustard gas 
exposure.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
December 1946 and from October 1951 to April 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefits sought on 
appeal.

The issue of entitlement to service connection for a skin 
disorder will be addressed in the decision below.  The issue 
of entitlement to service connection for an acquired 
psychiatric disorder, will be addressed in the REMAND 
following the ORDER.

In January 1999, while at a hearing before the undersigned 
Member of the Board, the veteran raised an additional issue 
of entitlement to an increased (compensable) rating for 
service-connected scars of the bilateral forearm.  That issue 
is referred back to the RO for development.


FINDING OF FACT

There is no competent medical evidence of a nexus, or link, 
between any current skin disorder and an incident of the 
veteran's active military service, including any exposure to 
mustard gas.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for a skin disorder, to include 
as secondary to mustard gas exposure.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  In reviewing any claim for service connection, 
however, the initial question is whether the claim is well 
grounded.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  See Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

For claims based on chronic effects of exposure to mustard 
gas, as in the present case, service connection may be 
established by presenting evidence of exposure to specified 
vesicant agents during active service, and subsequent 
development of specific conditions.  38 C.F.R. § 3.316.  More 
specifically, if there is evidence of in-service full-body 
exposure to agents including sulfur mustard, nitrogen, 
nitrogen mustard, or Lewisite, and the veteran subsequently 
develops a condition such as chronic laryngitis, bronchitis, 
emphysema, asthma, chronic obstructive pulmonary disease, or 
certain types of cancer, a statutory presumption gives rise 
to service connection.  Id.  

As noted above, the veteran contends that he currently has a 
skin disorder due to exposure to mustard gas testing during 
service.  In his original claim for service connection, 
received in January 1993, the veteran indicated that during 
his initial period of active military service, mustard gas 
was placed on his forearms, and skin was surgically removed 
from his forearms.  He also indicated that he was placed in a 
gas chamber for a period of time.  He attributed his 
recurrent skin problems to the mustard gas testing.

The Board notes that in May 1998, the RO received a letter 
from the Department of Defense (DOD) regarding verification 
as to the veteran's participation in mustard gas testing 
during service.  The DOD indicated that the veteran's 
initials were found in a report dated in 1945, which 
documented the initials of some participants in mustard gas 
testing.  Based in part on the foregoing information, along 
with the veteran's testimony and statements describing the 
mustard gas testing he underwent in service, in a June 1998 
rating decision, the RO granted service connection for right 
and left forearm scars, as due to mustard gas testing.  As 
such, the Board will concede that the veteran was a 
participant in mustard gas testing during service.  
Nevertheless, even accepting that the veteran was a 
participant in mustard gas testing during his active military 
service, the present appeal will still fail on other grounds, 
as described below.

In the January 1999 hearing before the undersigned Member of 
the Board, the veteran described the mustard gas testing that 
he underwent in service.  He stated that liquid mustard gas 
was placed on each forearm, and then some tissue was removed 
on the right forearm, and the arm was stitched.  The veteran 
indicated that he first noticed a skin disorder in 1947 or 
1948.  He stated that he still had residue from that skin 
disorder, and would get rashes.  Following the war, the 
veteran indicated that he sought treatment for a skin 
disorder, and he was given a salve to use.  He stated that no 
doctor has ever told him that his skin disorder was due to 
mustard gas exposure, but he also stated that he never 
mentioned mustard gas to the doctors.  

In October 1993, the veteran underwent a VA examination and 
it was noted that the palmar surfaces of his hands manifested 
an inflammatory chronic scaly and papular eruption, which did 
not extend below the wrists.  The diagnosis was scaling 
eruption of the bilateral hands.  The examiner indicated that 
the underlying cause and the diagnosis of the scaling was not 
clear.  He noted that the veteran had described his exposure 
to mustard gas testing, but the examiner made no connection 
between the veteran's scaling hands and his exposure to 
mustard gas.  The examiner also noted that the veteran had 
small superficial scars on each of his forearms, but there 
was no involvement of the underlying tissue.  There is no 
other medical evidence of record regarding the veteran's skin 
disorder.

The Board has thoroughly reviewed the evidence of record, but 
finds that the veteran's claim must fail as not well 
grounded.  Initially, the Board acknowledges that the veteran 
has presented adequate medical evidence of a current skin 
disorder of the hands, diagnosed as scaling eruption of the 
bilateral hands.  However, the missing element in this appeal 
is competent medical evidence of a nexus, or link, between 
any current skin disorder and an incident of the veteran's 
active military service.  As the veteran has not been 
diagnosed with a disorder that is deemed to be related to 
mustard gas exposure, see 38 C.F.R. § 3.316, the medical 
nexus element may not be satisfied by presumption.  Further, 
as the veteran is a lay person, and does not appear to have 
had any medical expertise or training, his testimony and 
statements are not sufficient to establish that any current 
skin disorder is related to an incident of military service, 
including exposure to mustard gas.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons are not 
competent to offer medical opinions).  See also Grottveit, 
5 Vet. App. at 93 (lay assertions of medical [etiology] 
cannot constitute evidence to render a claim well grounded 
under section 5107(a)).  Rather, competent medical evidence 
is needed on that point.  In short, in the absence of 
competent medical evidence of a current diagnosis of a skin 
disorder, which is medically linked to the veteran's military 
service, including exposure to mustard gas, or other evidence 
satisfying the Savage criteria, the appeal must fail as not 
well grounded. 

As the veteran has not presented evidence of a well grounded 
claim, VA is under no further duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 126 
F.3d at 1468 ("there is nothing in the text of [38 U.S.C.A.] 
§ 5107 to suggest that the [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").  Furthermore, the 
Board is unaware of the existence of any relevant evidence, 
which, if obtained, would well ground the veteran's claim.  
See McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present a well grounded 
claim for service connection for a skin disorder.  Id.; 
Robinette, 8 Vet. App. at 77-78.  In that regard, competent 
medical evidence is needed that establishes a current 
diagnosis of skin disorder, as well as competent medical 
evidence of a nexus or link between a current skin disorder 
and an incident of the veteran's active military service, 
including exposure to mustard gas.

ORDER

In the absence of evidence of a well grounded claim, service 
connection for a skin disorder is denied.


REMAND

The veteran contends that he currently has an acquired 
psychiatric disorder that is related to stress from his 
participation in mustard gas testing during military service.  
As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), for reasons set forth below.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in a 
light most favorable to that claim.  In that regard, the 
Board notes that in October 1993, the veteran underwent a VA 
examination for mental disorders.  There was no Axis I 
diagnosis, but there was an Axis II diagnosis of free 
floating anxiety, anger, and the veteran was described as 
feeling lost.  The examiner indicated that the veteran had 
long-term anxiety, and that his anxiety was made worse by his 
exposure to mustard gas testing.  

In January 1999, the veteran testified before the undersigned 
Member of the Board that every time he looked at the scars on 
his forearms from the mustard gas testing, he would feel 
stressed.  The veteran also testified that a doctor had told 
him that the mustard gas testing had aggravated his 
psychiatric condition.  

In light of the foregoing, the Board finds that further 
development is needed in this appeal.  As such, this case is 
REMANDED to the RO for the following action:

1.  The RO should schedule the veteran 
for a VA psychiatric examination in order 
to determine the nature and extent of any 
current psychiatric disorder.  The 
examiner is specifically requested to 
comment on the following:  1) whether the 
veteran currently has a psychiatric 
disorder; 2) whether it is at least as 
likely as not that any current 
psychiatric disorder is related to, or 
was precipitated by, participation in 
mustard gas testing.  The examiner must 
consider the Fourth Edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), which 
recommends the use of a multi-axial 
diagnosis and sets forth the criteria for 
diagnosing psychiatric disorders.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, and 
these should include psychological 
testing.  The report of the examination 
should include complete rationales for 
all opinions expressed.  The claims file 
must be made available to the examiner, 
and the examiner is requested to review 
all pertinent medical records, including 
the veteran's service medical records. 

2.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  The RO should then readjudicate 
the veteran's claim for service 
connection for an acquired psychiatric 
disorder, in light of all pertinent 
evidence and all applicable laws, 
regulations, and case law.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and be given the 
appropriate opportunity to respond before 
the case is returned to the Board.  

The purpose of this REMAND is to accomplish additional 
development, and to afford the veteran due process of law.  
The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified by the 
RO.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

